Citation Nr: 1042098	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for spinocerebellar ataxia, 
to include as secondary to ionizing radiation. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of exposure 
to ionizing radiation, to include mumps, left tennis elbow and 
hypertension.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to August 1957.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2010.  A transcript of the 
hearing has been associated with the claim file.  During the 
hearing, the Veteran waived initial RO consideration of the new 
evidence submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for residuals of 
exposure to ionizing radiation, to include mumps, left tennis 
elbow and hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while in 
service; however, spinocerebellar ataxia is not among the 
diseases presumed to result from radiation exposure.  

2.  Spinocerebellar ataxia was not noted in service or for many 
years after separation, and is not related to service.


CONCLUSION OF LAW

Spinocerebellar ataxia was not incurred in or aggravated by 
service, and is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In November 2003 and December 2003, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

He was notified of all other elements of the Dingess notice, 
including the disability rating and effective date elements of 
his claim, in an October 2006 statement of the case (SOC).  
Contrary to VCAA requirements, this notice was provided after the 
initial adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing deficiency 
was cured by readjudication of the claim in supplemental 
statements of the case in January 2010 and May 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

The Board notes that the RO made several requests to obtain 
records from the National Personnel Records Center (NPRC) and the 
Records Management Center (RMC), in attempts to obtain the 
Veteran's service treatment records.  However, no records were 
located.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not; however, lower 
the legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, VA obtained the Veteran's post-service VA treatment 
records.  In addition, the record contains two medical opinions 
as to the etiology of the Veteran's disability.  The Board finds 
that at least as regards to the November 2009 opinion, the 
opinion is adequate because it was provided by a medical 
professional based on a review of claims file, medical history 
and consideration of estimated doses of radiation exposure.  The 
resulting etiology and supporting rationale is consistent with 
the examination findings and the record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

Therefore, the Board finds that the VA has satisfied its duties 
to notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, there are certain types of cancer which will be 
presumptively service connected for radiation-exposed veterans: 
(i) Leukemia (other than chronic lymphocytic leukemia), (ii) 
Cancer of the thyroid, (iii) Cancer of the breast, (iv) Cancer of 
the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the 
stomach, (vii) Cancer of the small intestine, (viii) Cancer of 
the pancreas, (ix) Multiple myeloma, (x) Lymphomas (except 
Hodgkin's disease), (xi) Cancer of the bile ducts, (xii) Cancer 
of the gall bladder, (xiii) Primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), (xiv) Cancer of the 
salivary gland, (xv) Cancer of the urinary tract, (xvi) 
Bronchiolo-alveolar carcinoma, (xvii) Cancer of the bone, (xviii) 
Cancer of the brain, (xix) Cancer of the colon, (xx) Cancer of 
the lung, and (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that certain 
conditions specified in that regulation are met.  For purposes of 
this section the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  (Authority: 38 U.S.C. 501).  The regulation 
states that, if the Veteran has one of the radiogenic diseases, a 
radiation dose assessment will be obtained and the case will be 
referred to the Under Secretary for Benefits for review as to 
whether sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.

The above diseases are ones in which the VA Secretary has 
determined that a positive association with radiation exposure 
exists.  The evidence shows that the Veteran was exposed to 
radiation while in service.  Indeed, in a letter of November 
2008, the Defense threat Reduction Agency's Nuclear Test 
Personnel Review (NTPR) Program estimated the Veteran's exposure 
while in service to be 16 rem of external gamma dose, .5 rem of 
external neutron dose, .1 rem of internal committed does to the 
nervous system and brain (alpha), and .1 rem internal committed 
does to the nervous system and brain (beta plus gamma), based on 
exposure during participation in Operation PLUMBBOB.  However, 
spinocerebellar ataxia is not among either group of presumptive 
diseases.  Therefore, the first and second methods are not 
applicable in this case.

The third method, direct service connection, can be established 
by "show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult burden 
of tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that the Veteran did not serve during a period of 
war, and he does not contend that he engaged in combat with the 
enemy.  Therefore, the combat rule does not apply.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Service treatment records have not been associated with the claim 
file.  In a September 2008 Formal Finding of Unavailability of 
Federal Records, the RO noted that service treatment records 
(STRs) were unavailable.  In March 1980, December 2005 and May 
2006, the NPRC and RMC submitted negative replies to records 
requests.  Regardless, the evidence shows that the first symptoms 
of spinocerebellar ataxia first manifested around the year 2000, 
or many years after service.  Indeed, VA outpatient treatment 
records show that in October 2000, the Veteran was seen for 
episodic dysarthria.  In January 2004, he was diagnosed with 
idiopathic spinocerebellar ataxia.  At the time it was noted he 
had had a four year progressive dysarthria which had now emerged 
in the past year with progressive cerebellar degeneration, likely 
spinocerebellar ataxia.  In July 2004, the diagnosis was 
confirmed as idiopathic progressive spinocerebellar ataxia.

In a letter of January 2007, the Veteran's physician, Dr. L.L.H., 
a VA staff physician, stated that she had provided for the 
Veteran's care for over ten years.  She stated she believed that 
it is highly likely that the severe radiation exposure he 
sustained during his armed forces service with the severe burns 
on the back of his neck, which is where the cerebellum is 
located, has either caused or significantly contributed to, his 
development of idiopathic progressive spinocerebellar ataxia.  
She further stated that she very much supported the contention 
and possibility that his current disabling illness is related to 
his prior radiation exposure which occurred during the service.  

The RO sought an opinion from the Chief Public Health and 
Environmental Hazards Officer.  In a November 2009 memorandum, 
the Director of Radiation and Physical Exposures, Dr. V.A.C., 
stated that the burns to the back of the Veteran's neck addressed 
by the examining physician are in all probability sunburn and not 
burns form an atomic blast, as would be more universal and not 
circumscribed as indicated in the Veteran's medical records.  She 
reasoned that the while there is some risk of damage to the 
brain, primarily white matter, from radiation exposure, this is 
only in 3to 5 percent of occurrence above doses of 5500rads.  She 
noted the Veteran's total exposure of 16.7 rem is at least two 
orders of magnitude below the known threshold for damage to the 
brain.  She concluded by opining that it is not likely that the 
Veteran's spinocerebellar ataxia was caused by exposure to 
ionizing radiation while in service.  In reaching this opinion, 
Dr. V.A.C. also considered the reported dose exposures, the 
Veteran's medical history and a medical article on Radiation 
Necrosis.  

On review, the Board finds that the January 2007 VA medical 
opinion is inadequate and accords it little probative value.  
Although the examiner appears to provide a rationale for her 
opinion by stating that the Veteran incurred severe burns on the 
back of his heck which is where the cerebellum is, she does not 
provide a rationale which can be interpreted as supporting the 
conclusion reached.  Specifically, the VA examiner fails to 
indicate in her letter how radiation to the neck would lead to 
spinocerebellar ataxia.  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Even if the statements can be 
interpreted as a rationale, there is nothing in the record to 
support the factual basis of her opinion.  Indeed, the examiner 
stated the Veteran had received severe burns to the neck 
following radiation exposure.  However, nothing in the record 
supports a finding of radiation burns to the neck and even less 
severe burns.  Significantly, a VA examination report of July 
1980 conducted after the Veteran claimed residuals of a burn to 
the neck from a bomb flash, found the Veteran's head, face and 
neck to be normal except for exposure to the sun.  Moreover, 
nowhere else in the record is there evidence of treatment for 
severe burns due to radiation exposure.  Therefore, the Board 
finds that the opinion is inadequate as it relies on an 
inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual premise 
is not probative).  Moreover, the examiner provided an opinion 
without consideration or discussion of the actual levels of 
radiation exposure estimated for the Veteran.  Accordingly, the 
Board finds that the January 2007 VA examination report is 
inadequate and accords it little probative value.

On the other hand, the Board finds the opinion of November 2009 
from the Director of Radiation and Physical Exposures to be more 
reliable.  The examiner considered the actual levels of radiation 
exposure, compared those to the levels of radiation exposure 
known to be dangerous; considered the claim file and specifically 
addressed the prior opinion finding that the burns to the back of 
the neck were most likely due to sunburn and provided an 
explanation as to why she disagreed; relied on medical articles; 
and provided a rationale for the opinion rendered.  Her opinion, 
conclusively stated, is that there is no relationship between the 
current disability and the radiation exposure in service.  The 
Board finds the opinion to be adequate and supported by a 
complete rationale and accords it great probative value.  

The Board acknowledges the Veteran has repeatedly alleged that 
his spinocerebellar ataxia is due to radiation exposure in 
service.  Similarly, the Veteran's wife has alleged the same.  In 
statements and at the August 2010 hearing, they both have argued 
that the Veteran's current disability is due to his radiation 
exposure in service.  While lay evidence may, at times, be 
sufficient to establish service connection, in the present case 
we find that the question of the etiology of the spinocerebellar 
ataxia is medically complex and outside the range of a layman's 
competence.  As noted by the Court, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  However, the medical disability in this case is far 
too complex for layman determination.  

Finally, the Board notes that the Veteran has not alleged and the 
evidence does not otherwise show, that the spinocerebellar ataxia 
is due to any other incident in service aside from radiation 
exposure.  

Given the evidence delineated above, the Board finds that 
spinocerebellar ataxia was not incurred in or aggravated by 
service, nor may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claim, and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. at 55.  Service connection for spinocerebellar ataxia to 
include as due to exposure to ionizing radiation is denied.


ORDER

Service connection for spinocerebellar ataxia to include as due 
to exposure to ionizing radiation is denied.


REMAND

In a rating decision of November 2002, the RO denied the 
Veteran's request to reopen his claim for service connection for 
residuals of exposure to ionizing radiation, to include mumps, 
left tennis elbow and hypertension.  In a Notice of Disagreement 
(NOD) of April 2003, the Veteran disagreed with that decision.  
He specifically stated that he wanted a de novo review of the 
decision and requested an SOC.  However, the RO treated the NOD 
as a new claim for disabilities specified therein and did not 
provide the Veteran with an SOC.  However, even though he Veteran 
specified additional disabilities in the NOD which were not 
subject of the November 2002 denial, he specifically stated he 
wanted a de novo review of that decision.  Because the Veteran 
filed a timely NOD under 38 U.S.C.A. § 7105 as to the November 
2002 decision, appellate review was properly initiated, and the 
RO was then obligated to furnish him a SOC.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 19.26 (2010); see Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case 
(SOC) to the Veteran addressing the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for residuals of 
exposure to ionizing radiation, to include 
mumps, left tennis elbow and hypertension.  
The RO should return this issue to the 
Board only if the Veteran timely files a 
substantive appeal.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


